Citation Nr: 1041241	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to higher initial ratings for degenerative disc 
disease of the low back rated as 10 percent disabling from 
August 25, 2003, and 20 percent disabling from October 25, 2005.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona which 
granted service connection and assigned an initial rating for the 
Veteran's low back disability.  In February 2010, the Veteran 
testified at a hearing before the undersigned.  In May 2010, the 
Board remanded the appeal for further development.

The record on appeal raises a claim for a total rating 
based on individual unemployability (TDIU).  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  However, the issue has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that the appeal was remanded in May 
2010, in part, to provide the Veteran with a supplemental 
statement of the case that provided him with notice of the pre-
September 26, 2003, criteria for rating low back disorders and to 
thereafter allow the agency of original jurisdiction to 
adjudicate his claim under the pre and post-September 26, 2003, 
criteria for rating low back disorders.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, 5295 (2003); 38 C.F.R. §§ 19.29, 19.31 (2009); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (holding that 
when VA changes its rating criteria the Board may consider the 
old criteria for rating a disability for the entire period during 
which the appeal has been pending but may only consider the new 
criteria as of the effective date of the changed rating 
criteria); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

However, while the appeal was in remand status the Veteran was 
not provided the required notice and his claim was not 
readjudicated under the pre September 26, 2003, criteria for 
rating low back disorders.  Therefore, the Board finds that 
another remand is required.  See Stegall v. West, 
11 Vet. App. 268 (1998) (holding that where the remand orders of 
the Board are not satisfied, the Board itself errs in failing to 
ensure compliance).  

The Board also notes that it remanded the appeal in May 2010 to 
obtain a medical opinion as to the number of weeks of 
incapacitating episodes the Veteran experienced because of his 
service connected low back disorder in any given 12 month period 
since 2003.  However, while the Veteran was provided a post-
remand VA examination in June 2010, that examiner did not provide 
an answer to this question.  Therefore, the Board also finds that 
a remand is required to obtain the answer.  Id; Also see 
38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Lastly, the Board finds that a remand is required because in 
September 2010 the Board received from the Veteran an employment 
record which he claims shows that he loses approximately three to 
four days of work every month, over the last 12 months, because 
of his service connected low back disability and this evidence 
was not accompanied by a waiver of AOJ review.  See 38 C.F.R. 
§§ 19.31, 20.1304(c) (2010).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain another 
addendum to the June 2010 VA examination.  
The claim's folders are to be provided to 
the examiner for review in conjunction with 
the addendum and the examiner should note 
in his addendum that he had reviewed these 
records.  The June 2010 examiner, or 
another examiner if he is not available, 
should thereafter comment on the number of 
weeks of incapacitating episodes (i.e., 
episodes in which his adverse 
symptomatology required bed rest ordered by 
a physician) the Veteran has experienced 
due to his service connected low back 
disorder in any given 12 month period since 
2003.

Note 1:  In providing an answer to the 
above question, the examiner should comment 
on the employment records provided by the 
Veteran which he claims shows his low back 
disability caused him to lose three to four 
days of work a month in the last 12 months.

2.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009) which 
notice includes, among other thing, notice 
of the pre-September 26, 2003, criteria 
for rating low back disorders. 

3.  Thereafter the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
the pre-September 26, 2003, criteria 
for rating all low back disorders as 
well as the post-September 26, 2003, 
criteria  for rating all low back 
disorders; any lost motion of the lumbar 
spine caused by pain; and whether "staged" 
ratings are appropriate.  Kuzma, supra; 
DeLuca, supra; and Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  The 
RO/AMC should also consider whether the 
criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2010) are met.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  If any of 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence received since the August 2010 
SSOC including the employment records filed 
directly with the Board, and any evidence 
not received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including 
38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292, and 5295 
(2003) and 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2010) 
and provide notice of whether the criteria 
for submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) where met.  A reasonable 
period of time should be allowed for 
response before the appeal is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

